Citation Nr: 1540218	
Decision Date: 09/18/15    Archive Date: 10/02/15

DOCKET NO.  08-35 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for headaches.  

2.  Entitlement to a compensable schedular initial rating for tendonitis of the right elbow prior to October 29, 2012, and in excess of 50 percent thereafter.  

3.  Entitlement to a compensable initial rating for tendonitis of the left elbow.  

4.  Entitlement to an extraschedular rating for a right elbow disability.

5.  Entitlement to an extraschedular rating for a left elbow disability.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

The Veteran served on active duty for training from August to December 1985 and on active duty from April 1994 to August 1999, from October 2001 to September 2002, from October 2002 to May 2003, from June 2003 to September 2004, from October 2004 to September 2005, and from October 2006 to March 2007.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  That decision denied service connection for headaches and granted service connection for tendonitis of each elbow, assigning a noncompensable evaluation for those disabilities.  

Pursuant to her request, the Veteran was scheduled to appear at a hearing before the Board in Washington, DC, in July 2012.  The Veteran failed to appear and no excuse for her failure to appear was thereafter furnished.  No other request for a hearing remains pending.  

In April 2013, the Veteran waived initial RO consideration any additional evidence submitted.  In light of the foregoing, no further action is found to be necessary.  

The issue of entitlement to a TDIU has been raised by the evidence of record.  The Board takes jurisdiction of the issue of entitlement to a TDIU because it is part and parcel to the issue on appeal.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

The issues of entitlement to service connection for headaches, entitlement to an initial compensable disability rating for tendonitis of the left elbow, entitlement to higher ratings on an extraschedular basis for left and right elbow disabilities and entitlement to a TDIU are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to October 29, 2012, the Veteran's right elbow disability was manifested by 145 degrees of flexion.

2.  From October 29, 2012, the Veteran's right elbow disability was manifested by flexion limited to 50 degrees.


CONCLUSIONS OF LAW

1.  Prior to October 29, 2012, the criteria for a compensable rating for a right elbow disability have not been met.  38 U.S.C.A. § 1155, 5107 (West 2015); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.71a, Diagnostic Code 5206 (2015).

2.  From October 29, 2012, the criteria for a 50 percent disability rating, but no higher, for a right elbow disability have been met.  38 U.S.C.A. § 1155, 5107 (West 2015); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.71a, Diagnostic Code 5206 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2015); 38 C.F.R. § 3.159(b) (2015).

The appeal arises from a disagreement with the initially assigned disability rating after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2015); 38 C.F.R. § 3.159(c).

The Veteran's service treatment records have been obtained.  Post-service VA and private treatment records have also been obtained.  The Veteran has not indicated, and the record does not reflect, that she is in receipt of or has applied for disability benefits from the Social Security Administration.

Over the course of the appeal, the Veteran has undergone VA medical examinations in June 2007 and October 2012.  These examinations are sufficient evidence for deciding the claims.  The reports are adequate, as they are based upon consideration of the Veteran's prior medical history and examinations, they describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and they contain a reasoned explanation.  VA's duty to assist has been met.

II.  Increased Initial Ratings Claims

Disability ratings are determined by applying a schedule of ratings based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2015); see also 38 C.F.R. §§ 4.45, 4.59 (2015).

The Court has clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32   (2011); cf. Powell v. West, 13 Vet. App. 31, 34   (1999); Hicks v. Brown, 8 Vet. App. 417, 421   (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

Where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's right elbow disability has been rated under the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5024 (tenosynovitis).  Under this Diagnostic Code, disabilities are  rated based on limitation of motion of the affected parts.

The rating criteria distinguish between the major (dominant) and minor (non-dominant) hand.  Treatment records demonstrate that the Veteran is right handed.

Under diagnostic code 5206 (limitation of flexion of the forearm) relating to the major arm, a rating of 10 percent is assigned flexion limited to 100 degrees; a rating of 20 percent is assigned for limitation of flexion to 90 degrees; a rating of 30 percent is assigned for limitation of flexion to 70 degrees; a rating of 40 percent is assigned for limitation of flexion to 55 degrees; and, a rating of 50 percent is assigned for limitation of flexion to 45 degrees.  

Under diagnostic code 5207 (limitation of extension of the forearm), relating to the major arm, a rating of 10 percent is assigned for limitation of extension to 60 degrees; a rating of 20 percent is assigned for limitation of extension to 75 degrees; a rating of 30 percent is assigned for limitation of extension to 90 degrees; a rating of 40 percent is assigned for limitation of extension to 100 degrees and, a rating of 50 percent is assigned for limitation of extension to 110 degrees.

Under diagnostic code 5208, a rating of 20 percent is assigned when flexion is limited to 100 degrees and extension is limited to 45 degrees.  Under diagnostic code 5208, a 60 percent disability rating is warranted for the major arm for other impairment of the flail joint.

Under the rating schedule, full motion of the elbow is from 0 to 145 degrees; full forearm pronation is to 80 degrees and full forearm supination is to 85 degrees.  38 C.F.R. § 4.71  Plate I.

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Analysis

The Veteran was granted service connection for tendonitis of the right elbow in a February 2008 rating decision.  At that time, a noncompensable disability rating was assigned, effective April 1, 2007.  

The Veteran was afforded a VA examination in June 2007.  During her examination, she explained that her elbows did not have flare-ups but pain was worsened by bending and lifting.  The Veteran described pain and stiffness as well as fatigability.  Range of motion studies revealed flexion of the elbow to 145 degrees without pain.  The examiner noted that there were no objective evidence of pain with repetitive motion, there was no edema, effusion, weakness, tenderness, redness, heat, abnormal movement or guarding during examination.  Joints were not painful during range of motion testing.  There was no sign of ankylosis.  Neurological examination was normal.

X-rays of the elbows were normal, a diagnosis of lateral tendonitis of the elbow was provided.  

A July 2007 treatment note included the Veteran's report of chronic pain in the elbows.  It was noted that she worked as an independent consultant and required a great deal of work on her mouse and computer.  In a May 2008 treatment record, the Veteran reported severe chronic pain in the elbows.  A September 2009 neurology study found normal strength, reflexes and neurological examination.  

The Veteran was examined in October 2012.  During her examination, the Veteran described elbow pain occurring intermittently.  The Veteran reported that the right elbow was having a flare-up.  She stated that flare-ups of her elbows occurred twice a year lasting between three and four months.  

The Veteran reported using steroid injections and over the counter medication until she could not stand the pain any longer, she stated that she used Motrin and Tylenol but that these did not help her pain.  

The Veteran explained that during flare-ups she was unable to lift things or grasp them.  She stated that she could not write or type for very long and that she experienced pain when using her mouse at the computer.

Range of motion testing revealed 50 degrees of active flexion and 130 degrees of passive flexion on the right elbow with painful motion at 50 degrees.  Extension was full with no evidence of pain.  

The Veteran had pain on palpitation in the right elbow.  There was no ankylosis of the elbow.  There was no flail joint, joint fracture or impairment of supination or pronation no total replacement and no scars.  Imaging studies did not demonstrate arthritis.  The Veteran described her functional impact as having problems in her job using her mouse and typing on the computer.  

From April 1, 2007 to October 28, 2012, a noncompensable disability rating is appropriate for the right elbow.  The evidence from this period demonstrates pain and stiffness, however range of motion is shown on examination to be complete with no objective evidence of pain and no loss of motion on repetitive motion.  Further, joints were not painful during testing and there was no ankylosis demonstrated.  X-rays were additionally shown to demonstrate no arthritis.  Thus, for this period, the objective evidence demonstrates that a noncompensable rating is appropriate.

From October 29, 2012, a 50 percent disability rating is warranted for the Veteran's right elbow.  The VA examination conducted on that date evidenced a decrease in range of motion where 50 degrees of flexion and pain with motion was demonstrated in the major arm.  

Significantly, the Veteran has demonstrated flexion to 50 degrees with pain on active motion and 130 degrees of passive motion.  The Veteran's range of motion thus lies between the criteria for a 40 percent disability rating, which describes a limitation of flexion to 55 degrees, and the criteria for a 50 percent rating which describes limitation of flexion to 45 degrees.  Resolving any benefit of the doubt in favor of the Veteran, the Board finds that the Veteran's symptoms more nearly approximate the criteria for a 50 percent disability rating.  

A disability rating in excess of 60 percent is not warranted for the Veteran's right elbow disability.  The record has not demonstrated ankylosis of any kind, warranting a higher, 60 percent, rating.  Nor does the Veteran demonstrate any symptoms which would afford her a higher disability, as no impairment of the flail joint, as described in Diagnostic Code 5409, is shown by the evidence of record.   No other schedular disability rating is available.


ORDER

Entitlement to a compensable initial rating for tendonitis of the right elbow prior to October 28, 2012 is denied.  

Entitlement to a 50 percent disability rating for tendonitis of the right elbow from October 29, 2012 is granted.  


REMAND

The Veteran was afforded a VA examination for her headaches in October 2012.  Following an examination of the Veteran, the examiner provided a negative nexus opinion relying, in part, on the amount of time between the Veteran's first documented complaints of headaches and her service.  Significantly, however, the examiner is shown to state that the Veteran's service was from April 1994 to August 1999 and appears to have been unaware of the Veteran's later service.  As The examiner is shown to have relied upon incorrect information in order to make her findings, that examiner's report is inadequate.

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A new examination is warranted.

Regarding the Veteran's left elbow disability, the evidence of record suggests significant flare-ups which limit the Veteran's range of motion.  A July 2007 VA medical center treatment note demonstrated that the Veteran reported being unable to move her left arm without sharp pain (although she was observed using her left arm to brush the hair from her forehead).  At that time, she reported flare-ups of her elbow pain last four to six months.  During the Veteran's October 2012 VA examination she reported that the right elbow was having a flare-up and that she knew her left one would flare up soon.  Because it appears that the October 2012 VA examination may not adequately reflect the Veteran's limitations due to her left elbow disability, a new VA examination should be scheduled during a time of a flare-up.  Ardison v. Brown, 6 Vet. App. 405 (1994).

Finally, the evidence of record indicates that the Veteran's service-connected bilateral elbow disability impacts her ability to obtain and maintain substantially gainful employment.  See Rice v. Shinseki, 22 Vet. App. 447, 454-55 (2009).  Thus, a claim for a TDIU is implicated and additional development pursuant to that issue is necessary.  

As any potential development on the TDIU issue could impact entitlement to an extraschedular rating for the Veteran's right and left elbow disabilities; the Board finds that those issues are inextricably intertwined and will defer action on the issue of entitlement to an extraschedular rating for right and left elbow disabilities at this time.  Harris v. Derwinski, 1 Vet. App. 180 (1991).


Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran appropriate notice pursuant to the Veterans Claims Assistance Act (VCAA) under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that includes the criteria required for a TDIU and complete any additional development pursuant to that issue, as necessary thereafter.

2.  Schedule the Veteran for a VA examination by an appropriate medical professional for headaches.  The entire claims file must be reviewed by the examiner.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that a headache disability is related to service.  In providing this opinion, the examiner must consider the Veteran's report of headaches during and after military service.

The examination report must include a complete rationale for all opinions expressed.  If any examiner feels that the requested opinion cannot be rendered without resorting to speculation, that examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  With any necessary cooperation from the Veteran, attempt to schedule the Veteran for a VA orthopedic examination by an appropriate medical professional during a time of flare-up of the Veteran's left elbow, which she reports flares up for four to six month periods.  The entire claims file must be reviewed by the examiner.  The examiner is to provide details regarding the current nature and severity of the Veteran's service-connected left elbow disability.

4.  Thereafter, review the claims file to ensure that all of the foregoing development has been completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal, including the issue of entitlement to higher ratings for the bilateral elbow disabilities on an extraschedular basis.  If any benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and her representative an appropriate period of time to respond. The case is to then be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


